DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “thereby reducing false negatives while allowing false positives” is indefinite as it does not make clear where the metes and bounds of the claims lie to a person of ordinary skill in the art or how to avoid infringement. The phrase can be a goal or desired outcome from adjusting the threshold. In this manner it does not appear to hold any patentable weight as any optimization of variables that may impact false negatives or positives will read on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Schediwy (US 2020/0408906 A1).
Regarding claim 1, Schediwy[Abstract; Figs 1-5] discloses a speaker[#104 or #202 in figs 1 and 2]; a microphone[#102 or #204 in figs 1 and 2]; a display[0026]; 
and one or more hardware processors coupled to the speaker, the microphone, and the display, at least one of the one or more hardware processors operable to perform operations comprising: transmitting an ultrasonic audio signal from the speaker[#402 in fig 4]; 
capturing, by the microphone, sounds in the room, wherein the sounds include an ultrasound portion and an audible portion[#404 in fig 4]; 
estimating a room impulse response based on the ultrasound portion[0043-0044 has baseline of room]; 
determining that the estimated room impulse response is different from a default room impulse response[0043-0044, Fig 5 has comparison to baseline]; 
determining, based on the audible portion, that there is non-stationary audible sound in the room[#514 in fig 5; #408 in Fig 4; 0025 has audible signal for location as well as voice commands]; and in response to determining that the estimated room impulse response is different from the default room impulse response and that there is non-stationary audible sound in the room, switching on the display of the computing system[0061 has turning on the TV when a user approaches; #414, #416 in Fig 4]. 
Regarding claim 9, Schediwy[Abstract; Figs 1-5] discloses a speaker[#104 or #202 in figs 1 and 2]; a microphone[#102 or #204 in figs 1 and 2]; a display[0026]; 
and one or more hardware processors coupled to the speaker, the microphone, and the display, at least one of the one or more hardware processors operable to perform operations comprising: transmitting an ultrasonic audio signal from the speaker[#402 in fig 4]; 
capturing by the microphone, sounds in the room, wherein the sounds include an ultrasound portion and an audible portion[#404 in fig 4]; 
estimating a room impulse response based on the ultrasound portion[0043-0044 has baseline of room]; 
generating, using a trained machine-learning model, an indicator of room occupancy, wherein the trained machine-learning model is a classifier that takes as input the estimated room impulse response and the audible portion[#514 in fig 5; #408 in Fig 4; 0025 has audible signal for location as well as voice commands; Fig 5 shows the machine learning and comparison to baseline; 0084, 0085;];
 and in response to the indicator of room occupancy indicating that the room is occupied, switching on the display of the computing system[0061 has turning on the TV when a user approaches; #414, #416 in Fig 4]. 
Regarding claim 15, Schediwy[Abstract; Figs 1-5] discloses instructing a speaker in a physical room to transmit an ultrasonic audio signal[#402 in fig 4]; 
receiving, from a microphone in the physical room, sounds in the physical room, wherein the sounds include an ultrasound portion and an audible portion[#404 in fig 4]; 
estimating a room impulse response based on the ultrasound portion[0043-0044 has baseline of room]; 
determining that the estimated room impulse response is different from a default room impulse response[0043-0044, Fig 5 has comparison to baseline]; 
determining, based on the audible portion, that there is non-stationary audible sound in the physical room[#514 in fig 5; #408 in Fig 4; 0025 has audible signal for location as well as voice commands]; 
and in response to determining that the estimated room impulse response is different from the default room impulse response and that there is non-stationary audible sound in the physical room, increasing power flow to a conferencing component in the physical room.[ 0061 has turning on the TV when a user approaches]
Regarding claims 2 and 16, Schediwy discloses wherein the operation of determining that the estimated room impulse response is different from the default room impulse response includes determining that a difference between the estimated room impulse response and the default room impulse response meets a threshold or a confidence value, thereby reducing false negatives while allowing false positives[Fig 5 has thresholds at #506, and #512 for comparison to base line; 0047 also has thresholds for false positives].
Regarding claims 3 and 17, Schediwy discloses wherein determining that there is non-stationary audible sound in the room is based on the audible portion meeting a threshold noise level, thereby reducing false negatives while allowing false positives. [Fig 5 has thresholds at #506, and #512 for comparison to base line; 0047 also has thresholds for false positives; 0075 has threshold with regards to ambient noise].  
Regarding claims 4 and 18, Schediwy discloses wherein the default room impulse response is determined by measuring the default room impulse response via continuous estimation at a time when there is no movement in the room. [0043-0044 has baseline estimation when environment is same over time meaning no movement].  
Regarding claims 5 and 20, Schediwy discloses wherein at least one of the one or more hardware processors that performs the operations is a low power processor and the operations further comprising switching on at least one other processor of the computing system in response to determining that the estimated room impulse response is different from the default room impulse response and that there is non-stationary audible sound in the room.[0061-0066 has various uses and operations such as turning on devices when a user approaches meaning another processor is activated; #414, #416 in Fig 4]. 
Regarding claims 6, 13 and 19, Schediwy discloses wherein the ultrasonic audio signal is a spread- spectrum signal in a range of 18-24 kHz and the audible portion is below 18 kHz.  [0017, 0025, 0032-0033. Moreover this is known to be audible and ultrasonic frequencies].  
Regarding claims 7 and 14, Schediwy discloses wherein the microphone includes multiple microphones[#204A-D], the speaker includes multiple speakers[#202], and sounds in the room include different ultrasound portions and different audible portions.  [0032-0033 has various ultrasound and audible portions].  
Regarding claim 10, Schediwy discloses wherein the computing system further includes a camera coupled to the one or more hardware processors[0016, 0026, 0051 have use of cameras to locate user], and wherein the operations further comprise: 
determining whether the indicator of room occupancy is accurate, based on detecting whether an occupant is in the room based on video captured by the camera[0016, 0026, 0051 have use of cameras to locate user]; 
and providing the indicator of room occupancy and whether the indicator is accurate as training input to the trained machine-learning model, wherein one or more parameters of the trained machine-learning model are automatically updated based on the training input. [0016, 0026, 0051 have use of cameras to locate user meaning it is input to the system].  
Regarding claim 12, Schediwy discloses wherein at least one of the one or more hardware processors that performs the operations is a low power processor and the operations further comprising switching on at least one other processor of the computing system in response to the indicator of room occupancy indicating that the room is occupied .[0061-0066 has various uses and operations such as turning on devices when a user approaches meaning another processor is activated when the system detects the person and that the room is occupied; #414, #416 in Fig 4]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schediwy (US 20200408906 A1) as applied to claim 1 above.
Regarding claim 8, Schediwy, implies but does not explicitly state wherein the computing system is a videoconferencing system.[0061-0066 has uses that could be construed as videoconferencing namely turning on displays, steering sounds and steering microphones. 0057 has tracking paths and 0026 has cameras all of which would indicate a videoconferencing system Alternatively this is can be construed as an intended use and holds little patentable weight].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system in Schediwy in view to use the functions of cameras with tracking and sound systems in a video conferencing setting as it appears to perform all the basic function of a video conferencing system.
Alternatively, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).      
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schediwy (US 20200408906 A1) as applied to claim 10 above, and further in view of Koteshwara (US 11402499 B1).
Regarding claim 11, Schediwy does not explicitly teach wherein the trained machine-learning model includes a neural network comprising a plurality of and wherein operation of automatically updating the one or more parameters comprises adjusting a weight associated with one or more nodes of the plurality of nodes.[Though 0084-0085 and Fig 5 show algorithm and machine learning which would imply neural networks and adjusting parameters in Fig 5] 
Koteshwara teaches that wherein the trained machine-learning model includes a neural network comprising a plurality of nodes [Col 13; Lines 20-50 has neural network] and wherein operation of automatically updating the one or more parameters comprises adjusting a weight associated with one or more nodes of the plurality of nodes.[Col 14; Lines 50-55 has adjustment of values] 
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the computing system in Schediwy with the neural network and optimizing variables in Koteshwara in order to improve the neural network.
Additionally, it would have been obvious to one of ordinary skills in the art, at the time of invention to modify a neural network by the use of adjusting parameters and parameter weights, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645